In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00249-CR
______________________________


 
 
EX PARTE:  MARC ANTHONY BRADBURY
 


                                              

On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 1411-H


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Marc Anthony Bradbury has filed with this Court a motion to dismiss his appeal.  As
authorized by Tex. R. App. P. 42.2, we grant his motion.
            Accordingly, we dismiss the appeal.  
 

                                                                        Jack Carter
                                                                        Justice

Date Submitted:          January 6, 2004
Date Decided:             January 7, 2004

Do Not Publish




60;                     Justice

Date Submitted:      September 22, 2005
Date Decided:         September 23, 2005

Do Not Publish